Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-3, in the reply filed on May 26, 2022 is acknowledged.  Claims 4-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  The traversal is on the grounds that the groups of inventions share the special technical feature.  Specifically, Applicant argues that the production method of claims 4-11 are specially adapted to produce the sphere-like cell aggregate of claims 1-3 (Remarks pg. 5 para. 1).  Applicant argues that the claim 17 shares the same technical feature of claim 1, the sphere-like cell aggregate of claim 1 (Remarks pg. 5 para. 2).  This is not found persuasive because as indicated by the rejections below, the groups do not share the special technical feature which contributes over the prior art at the time the invention was made. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 are presented for examination on the merits.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Status of the Claims 
	Claims 1-21 are currently pending.
	Claims 4-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
	Claims 1-3 have been considered on the merits.

Drawings
The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities: Fig. 4 contains the Trademarks, Matrigel® and iMatrix™-511. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: Neurobasal™ medium in 0045, 0119, 0125, 0144, and 0150; Essential 8™ medium in 0068; Essential 6™ medium in 0068; TeSR™ medium in 0068; mTeSR™ medium in 0068; mTeSR™-E8™ medium in 0068; Stabilized Essential 8™ medium in 0068; StemFit® medium in 0068, 0137, and 0138; TrypLE™ select in 0106, 0109, 0138, 0140, 0145, and 0151; PrimeSurface in 0111, 0140, and 0146; Matrigel™ in 0120, 0121, and 0145; iMatrix™-511 in 0120, 0121, and 0145; STEM121™ in 0155 and 0156, which are trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhong et al. (Nature Communications, 2014) as evidenced by Mellough et al. (Visual Neuroscience, 2014) and Felemban et al. (Acta Biomaterialia, 2018).
With respect to claim 1, Zhong reports a retinal organoid which is a sphere-like cell aggregate and which contains a core of neural retinal cells and a retinal pigmented epithelium covering the neural retinal cell layer (pg. 2 Col. 2 para. 3-4 and Figs. 1 and 2).  With respect to claim 1 (1), Zhong teaches the organoid contains photoreceptor cells continuously present in a tangential direction to the surface of the core part (Figs. 1 and 2).  With respect to claim 1 (2), Zhong teaches covering part contains retinal epithelial cells in contact with each other (Figs. 1 and 2).  With respect to claim 1 (3), the retinal organoid of Zhong does not appear to have a crystalline lens, a vitreous, a cornea or a blood vessel (entire disclosure has no mention of any of these features being formed in the organoids).  With respect to claim 1 (4), Zhong teaches the retinal organoid where the retinal pigment epithelial cells are not continuous with the neural retinal layer in the 3D retinal cups (Fig. 2).
Zhong does not teach the sphere-like cell aggregate where there is an extracellular matrix between the photoreceptor layer and the retinal pigment epithelial cells covering at least a portion of the photoreceptor layer as recited in claim 2.  Similarly, Zhong does not teach the extracellular matrix includes one or more of hyaluronic acid, laminin, type IV collagen, heparan sulfate proteoglycan and entactin as recited in claim 3.  However, the presence of an interphotoreceptor matrix or an extracellular matrix composed of laminin or hyaluronic acid between the photoreceptor layer and the retinal pigment epithelial layer appears to be inherent to in vitro retinal organoids composed of neural retina and retinal pigment epithelium as evidenced by Mellough.  Mellough reports that laminin are expressed in the interphotoreceptor matrix during murine retinal development and a major component of the interphotoreceptor matrix is hyaluronic acid in human adult retina (pg. 10 last para. and pg. 11 Col. 1 para. 2). Additionally, Mellough speculates that the recreation of interphotoreceptor matrix during hESC (human embryonic stem cells) and hiPSC (human induced pluripotent stem cells) differentiation may provide the critical microenvironmental cues needed for the formation of photoreceptor outer segments in vitro indicating that an interphotoreceptor matrix is formed in organoids derived from hESC and hiPSC differentiation (pg. 11 Col. 1 para. 2).  Additionally, Felemban reports a retinal organoid which is a sphere-like cell aggregate containing a core of neural retinal cells and that the organoids contain verscian, brecican, and IMPG1 in the interphotoreceptor matrix (abstract, pg. 208 Col. 2 para. 2 to pg. 209 para. 1, pg. 217 Col. 1 last para., pg. 219 last para., and Fig. 5).  Felemban further reports that hyaluronic acid is expressed in the IPM (interphotoreceptor matrix) (pg. 208 Col. 2 para. 3 and pg. 218 para. 2).  It is noted that the retinal organoids taught by Zhong are derived from human iPSCs (pg. 2 Col. 2 para. 4).
Therefore, the reference anticipates the claimed subject matter.   

Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Völkner et al. (Stem Cell Reports, 2016) (ref. of record) as evidenced by Mellough et al. (Visual Neuroscience, 2014) and Felemban et al. (Acta Biomaterialia, 2018).
With respect to claim 1, Völkner reports a retinal organoid which is a sphere-like cell aggregate and which contains a core of neural retinal cells and retinal pigmented epithelium at the edge of the tissue (a covering part continuously or discontinuously covering at least a portion of a surface of the core part) (abstract, pg. 526 Col. 2 para. 2 and Fig. 1).  With respect to claim 1 (1), Völkner teaches the organoid contains photoreceptor cells continuously present in a tangential direction to the surface of the core part (pg. 529 Col. 1 and Figs. 1 and 6).  With respect to claim 1 (2), Völkner teaches covering part contains retinal epithelial cells in contact with each other (pg. 529 Col. 1 and Fig. 1 and 2).  With respect to claim 1 (3), the retinal organoid of Völkner does not appear to have a crystalline lens, a vitreous, a cornea or a blood vessel (Figs. 1 and 2 and the entire disclosure has no mention of any of these features being formed in the organoids).  With respect to claim 1 (4), Völkner teaches the retinal pigment epithelial cells are not an epithelial structure continued with the neural retinal layer (Figs. 1 and 2). 
Völkner does not teach the sphere-like cell aggregate where there is an extracellular matrix between the photoreceptor layer and the retinal pigment epithelial cells covering at least a portion of the photoreceptor layer as recited in claim 2.  Similarly, Völkner does not teach the extracellular matrix includes one or more of hyaluronic acid, laminin, type IV collagen, heparan sulfate proteoglycan and entactin as recited in claim 3.  However, the presence of an interphotoreceptor matrix or an extracellular matrix composed of laminin or hyaluronic acid between the photoreceptor layer and the retinal pigment epithelial layer appears to be inherent to in vitro retinal organoids composed of neural retina and retinal pigment epithelium as evidenced by Mellough.  Mellough reports that laminin are expressed in the interphotoreceptor matrix during murine retinal development and a major component of the interphotoreceptor matrix is hyaluronic acid in human adult retina (pg. 10 last para. and pg. 11 Col. 1 para. 2). Additionally, Mellough speculates that the recreation of interphotoreceptor matrix during hESC (human embryonic stem cells) and hiPSC (human induced pluripotent stem cells) differentiation may provide the critical microenvironmental cues needed for the formation of photoreceptor outer segments in vitro indicating that an interphotoreceptor matrix is formed in organoids derived from hESC and hiPSC differentiation  (pg. 11 Col. 1 para. 2).  Additionally, Felemban reports a retinal organoid which is a sphere-like cell aggregate containing a core of neural retinal cells and that the organoids contain verscian, brecican, and IMPG1 in the interphotoreceptor matrix (abstract, pg. 208 Col. 2 para. 2 to pg. 209 para. 1, pg. 217 Col. 1 last para., pg. 219 last para., and Fig. 5).  Felemban further reports that hyaluronic acid is expressed in the IPM (interphotoreceptor matrix) (pg. 208 Col. 2 para. 3 and pg. 218 para. 2).
Therefore, the reference anticipates the claimed subject matter.  


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632